Title: To George Washington from the Citizens of Richmond, Virginia, 17 August 1793
From: Citizens of Richmond, Virginia
To: Washington, George



Sir
Richmond August 17th 1793

Impress’d with a full conviction of the wisdom of your administration in general, and especially approving that system of conduct which you have adopted, and steadily observed towards the belligerent powers of Europe, we, the inhabitants of Richmond and its vicinity in the Commonwealth of Virginia, are happy in an opportunity of conveying to you these our genuine sentiments.
When propitious Heaven had crown’d with victory the efforts of your country and yourself, while rejoicing America enumerated the blessings to be derived from so important a revolution, it was not reckon’d among the least of them, that, in future, the people of this favor’d land might in peace pursue their own happiness, tho’ war and violence shou’d desolate the European world, or drench it in human blood. So too, when the good genius of America had devis’d that change in our government, which her wisdom has since adopted, it was held an argument of some weight against the necessity of this change, and all in opposition to it with one voice declar’d, that situated as this country is, no madness or folly cou’d ever be so supreme as to involve us again in European contests. Nor was this opinion, so uniform and universal, in favor of peace, deriv’d from any other source  than a knowledge of the real situation, and a conviction of the real interests of America. It is impossible for the eye of cool and temperate reason to survey these United States without perceiving, that, however dreadful the calamities of war may be to other nations, they are still more dreadful to us, and however important the benefits of peace to others, to us it must be still more beneficial.
From those whose province it is to make war, we expect every effort to avoid it consistent with the honor interest and good-faith of America; from you, Sir, to whom is assigned the important task of “taking care that the laws be faithfully executed” we have already experienc’d the most active and watchful attention to our dearest interests.
Ever since the period when a just respect for the voice of your country induc’d you to abandon the retirement you lov’d, for that high station which your fellow citizens unanimously call’d you, your conduct has been uniformly calculated to promote their happiness and welfare. And in no instance has this been more remarkable, or your vigilant attention to the duties of your office more clearly discover’d than in your proclamation respecting the neutrality of the United States. As genuine Americans, with no other interest at heart but that of our country, unbiass’d by foreign influence which history informs us has been the bane of more than one Republic, our minds are open to a due sense of the propriety, justice, and wisdom of this measure, and we cannot refrain from expressing our pleasure at its adoption.
We recollect too well the calamities of war, not to use our best endeavours to restrain any wicked citizen, if such indeed can be found among us, who, disregarding his own duty and the happiness of the United States, in violation of the law of the land and the wish of the people, shall dare to gratify his paltry passions at the risk of his countrys welfare, perhaps of her existence.
We pray Heaven to manifest its providential care of these States by prolonging to them the blessing of your administration; And may the pure spirit of it continue to animate the government of America through a succession of ages. Signed by desire and on behalf of the Meeting,

G. Wythe.


Test., Aw Dunscomb Secy

 